EXHIBIT 16.1 January 28, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 We have read Item 4.01 included in the Form 8-K dated October 18, 2013 of Northeast Automotive Holdings, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements related to our firm, except for the following: - we did not receive this filing until the close of business on Friday, January 24 so we were not aware of this information. Sincerely, MaloneBailey, LLP Houston, Texas www.malone-bailey.com
